PER CURIAM.
This action was brought to recover damages for. the death of Charles O’Connor, alleged to have been caused by the negligence of the railway company. The only error assigned and argued is the refusal of the trial court to instruct the jury at the close of all the evidence to return a verdict for the defendant: First, because plaintiff failed to prove that the engine and cars were moved down the track without signal or warning by ringing of the bell; second, because the evidence showed that deceased was aware of the dangers and had voluntarily encountered the risk of injury; third, because the deceased was guilty of contributory negligence in unnecessarily putting himself in a place of peril when there was a safer course open to him. We have carefully read the evidence certified to this court and are of the unanimous opinion that there was testimony sufficient to require each of the above matters to be submitted to the jury. They were so submitted by the trial court in a very careful charge, which covered all the issues and to which no exception was taken. There being testimony for the jury to consider and which was sufficient to support their verdict, we have no authority to interfere. A detailed discussion of the evidence would serve no useful purpose. The judgment will be affirmed; and it is so ordered.